Citation Nr: 1541771	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-25 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 8, 2013, and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

During the pendency of the appeal, a January 2014 RO decision granted an increased disability rating of 50 percent for posttraumatic stress disorder (PTSD), effective December 8, 2013.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In December 2014, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, or in other words, a formal claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  The Board acknowledges that a TDIU claim is part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran's formal TDIU claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Moreover, a July 2015 notice letter from the RO to the Veteran stated that his TDIU claim would be addressed along with the issue pending at the RO regarding the proposed reduction of the Veteran's disability rating for prostate cancer.  Therefore, the Board will not accept jurisdiction over the Veteran's TDIU claim at this time.  Rather, the issue of TDIU is hereby referred to the AOJ for appropriate action, and will be the subject of a subsequent Board decision, if otherwise in order.  38 C.F.R. § 19.9(b) (2015).  


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been manifested by symptoms such as depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a worklike setting), and obsessional rituals which interfere with routine activities, all of which are most nearly approximated by occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent for PTSD has been met for the entire period on appeal; however, the criteria for a disability rating in excess of 50 percent have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claim of entitlement to an increased initial disability rating for PTSD arises from his disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, further notice regarding the Veteran's claim on appeal is not required.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's relevant VA treatment records, including VA examination reports, private treatment records, Social Security Administration (SSA) disability records, and the Veteran's lay statements.  

VA provided relevant examinations in February 2011, December 2013, and June 2015.  When read together and considered as a whole, the VA examinations and opinions of record are adequate to decide the Veteran's claim on appeal because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  

II.  Increased Rating - PTSD  

The Veteran seeks entitlement to an increased disability rating in excess of 30 percent for PTSD prior to December 8, 2013 and in excess of 50 percent thereafter.  As discussed below, the Board concludes that the Veteran's PTSD does not more closely approximate the criteria for an increased disability rating in excess of 30 percent prior to December 8, 2013 and in excess of 50 percent thereafter.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran has not pursued an appeal with respect to the initial effective date assigned; therefore, the Board will consider herein the evidence of record from December 30, 2005 to the present.  Additionally, the RO has assigned a staged rating from December 8, 2013; therefore, the Board has also considered the appropriateness of the assigned rating periods, as well as whether any additional staged rating periods are warranted.  

The Veteran's service-connected PTSD is currently rated as 30 percent disabling from December 30, 2005, and as 50 percent disabling from December 8, 2013, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2015).  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See generally 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

II.A.  Prior to December 8, 2013

Turning to the evidence of record during the relevant temporal period from December 2005 and prior to December 8, 2013, the Board notes that VA treatment records in December 2005 document the Veteran's report that his PTSD had worsened and had caused him to retire over the summer.  He reported symptoms of anxiety and depression, without suicidal or homicidal ideation, and his current GAF score was 66.  Thereafter, until September 2007, the Veteran consistently reported symptoms of anxiety, depression, and a tendency to ruminate, without any psychotic or manic symptoms, or suicidal or homicidal ideation.  His diagnoses included anxiety disorder with probable obsessive-compulsive tendencies.  His assigned GAF scores during from December 2005 to September 2007 ranged from 64 to 67.  

In September 2007, the Veteran reported increased symptoms, including anxiety, panic attacks, guardedness, suspiciousness, insomnia, night sweats, avoidance, depression, and marital discord.  Upon mental status examination, he was alert, oriented, and cooperative.  His speech was pressured and had to be refocused.  His affect was congruent with his mood, which was dysphoric, anxious, and depressed.  He denied hallucinations but displayed circumstantial and tangential thought processes, with obsessional thought content.  He denied suicidal or homicidal ideation.  Judgement and memory were noted to be impaired.  The physician diagnosed anxiety disorder and PTSD and assigned a GAF current GAF score of 45.  

In November 2007, the Veteran reported feeling better since his last visit.  Upon mental status examination, he was alert, attentive, and cooperative, with a full affect and normal speech, thoughts, insight, and judgment.  He denied hallucinations or delusions, in addition to suicidal or homicidal thoughts.  His diagnosis remained PTSD and his current GAF score was 70.  

Thereafter, until February 2011, the Veteran's PTSD symptoms of anxiety, depression, sleep impairment, lack of motivation, and memory problems remained fairly stable with prescribed medication and treatment.  He consistently denied suicidal or homicidal ideation, and his assigned GAF scores during the period range from 55 to 70.  

In February 2011, the Veteran was first afforded a VA PTSD examination.  He reported ongoing PTSD symptoms of anxiety, sleep impairment with nightmares, compulsive behaviors, guarding against risky behavior, and isolation.  Upon mental status examination, he was alert and oriented, with a dysphoric mood and congruent affect.  He was somewhat guarded, with excessive speech at times.  He denied suicidal or homicidal ideation, or other harmful intent.  The examiner diagnosed PTSD, anxiety disorder NOS, obsessive compulsive disorder, and opined that it was as likely as not that the Veteran's PTSD was related to his active service.  

The examiner also noted that evaluation of the Veteran's social and occupational functioning and impairment was complicated by his additional diagnosis of obsessive-compulsive disorder, which was documented by a pattern of pervasive preoccupation of orderliness, perfectionism, and mental and interpersonal control at the expense of flexibility, openness, and efficiency.  Additionally, the examiner noted that his past medical history of narcolepsy and obstructive sleep apnea further complicated the matter.  

In his April 2011 notice of disagreement (NOD), the Veteran requested a maximum 100 percent disability rating for his PTSD.  He stated that he was unable to maintain a regular work schedule, and reported symptoms of hypervigilance, difficulty trusting others, difficulty with comprehension, mild to moderate panic attacks, impaired short-term memory, and impaired judgment.  

VA treatment records from May 2011 document that the Veteran was hopeful, enthusiastic, and committed to his PTSD treatment.  He was alert and oriented, with good judgment and insight, and without suicidal or homicidal ideation.  His assigned GAF score was 60.  Thereafter, VA treatment records through October 2013 document that the Veteran's symptoms were relatively stable.  His assigned GAF scores from the period ranged from 60 to 65.  

A September 2011 SSA notification letter documents that the Veteran's application for SSA disability benefits was disapproved because the Veteran was not found to be disabled according to SSA rules.  

Thereafter, the Veteran's September 2012 VA Form 9 substantive appeal reported ongoing panic attacks, memory problems, anxiety, impaired concentration and abstract thinking, impaired sleep, hypervigilance, psychological numbing, detachment, and feelings of helplessness and hopelessness which cause him to have homicidal feelings regarding the need to kill his enemies.  

Based upon the evidence of record, and after resolving any reasonable doubt in favor of the Veteran, the Board concludes that an increased initial disability rating of 50 percent is warranted for the Veteran's PTSD for the entire rating period prior to December 8, 2013, as the Veteran's PTSD symptoms during the period more closely approximate the rating criteria for an increased 50 percent disability rating under the relevant rating criteria.  See 38 C.F.R. § 4.130, DC 9411.  However, the preponderance of the evidence weigh against an increased disability rating in excess of 50 percent during the period, as the Veteran's symptoms do not more closely approximate the rating criteria for an increased 70 or 100 disability rating.  See id.  

In order to warrant an increased 70 percent disability rating, the Veteran would need to display occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

As discussed above, while the February 2011 VA examiner noted the Veteran's additional diagnosis of obsessive compulsive disorder which complicated the evaluation of the Veteran's social and occupational functioning, the Veteran also consistently denied any suicidal or homicidal ideation.  Additionally, while he endorsed some depression and anxiety, he has not shown near-continuous symptoms which affect his ability to function independently.  He has also not displayed impaired impulse control, disorientation, or neglect of his personal appearance.  In sum, while he has endorsed some of the symptoms contemplated by the rating criteria for a 70 percent disability rating, his symptoms as a whole during the rating period are not of similar severity, frequency, and duration to those in the rating criteria for an increased 70 percent disability rating.  Vazquez-Claudio, supra.  Similarly, the Veteran's symptoms are not of similar severity, frequency, and duration to those in the rating criteria for a maximum scheduler 100 percent disability rating.  Id.  

Additionally, the Veteran's assigned GAF scores during the rating period prior to December 8, 2013 ranged from 45 to 70, although the majority of his assigned scores were around 60 to 65, which is reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter, 8 Vet. App. at 242-44.  

The Board has also fully considered the Veteran's own lay statements of record, including his April 2011 NOD and September 2012 substantive appeal.  The Veteran is competent, as a layperson, to relate his observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, he is not competent to provide an expert opinion as to his level of functional impairment as a result of those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Veteran has been consistent in his reported symptomatology, and the Board has afforded his lay statements due probative value in resolving reasonable doubt in his favor to assign an initial 50 percent disability rating for his PTSD for the entire period on appeal, including the rating period prior to December 8, 2013.  To that extent, the Veteran's claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As noted, the Veteran's symptoms do not meet the rating criteria for an increased 70 or 100 percent disability rating for the period prior to December 8, 2013.  The preponderance of the evidence is against the Veteran's claim to an increased disability rating in excess of 50 percent prior to December 8, 2013, and to that extent, the claim must be denied.  Id.  

II.B.  From December 8, 2013

The Veteran was most afforded an additional VA examination in December 2013.  The examiner diagnosed the Veteran with PTSD and obsessive-compulsive disorder, and noted that his primary symptoms were related to his PTSD.  The obsessive-compulsive disorder was related to the Veteran's attention to detail, moralistic views of the world, work ethic/drive, rigidness in belief systems, and overall interactions with others, which were more lifelong patterns of behavior and were noted to be separate from his PTSD diagnosis.  The examiner identified the Veteran's level of occupational and social impairment as occupational and social impairment with reduced reliability and productivity.  

The examiner documented the following related psychiatric symptoms, including depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, and obsessional rituals which interfere with routine activities.  He noted that the Veteran's primary occupational and social impairment was related to his PTSD.  

Private treatment records from January 2014, which were obtained in support of an unrelated claim, document a review of systems which notes that there was no evidence of an altered affect, lack of comprehension, or disorientation by the Veteran.  He complained of depression and anxiety related to his PTSD, which required treatment, but denied hallucinations and mood swings.  

The Veteran was most recently afforded a VA PTSD examination in June 2015.  The VA examiner diagnosed the Veteran with PTSD, unspecified depressive disorder, and obsessive-compulsive disorder, and stated that it was not possible to differentiate what portion of the indicated level of occupational and social impairment was attributable to each of the Veteran's psychiatric diagnoses without speculation, as the various diagnoses mutually aggravated one another.  The examiner identified the Veteran's level of overall impairment as occupational and social impairment with reduced reliability and productivity.  Upon mental status examination, he was alert, oriented, and cooperative, with clear and coherent speech, somewhat anxious but positive mood, and variable affect.  His thought process was logical and tangential.  Gross concentration and memory were adequate, with some limitation on recall of dates and times.  Insight and judgment were intact, with no evidence of perceptual disturbance, thought disorder, hallucinations, suicidal ideation, or homicidal ideation.  His psychiatric symptoms were identified as follows: depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and obsessional rituals which interfere with routine activities.  Finally, the examiner noted that the Veteran's psychiatric symptoms would result in functional impairment which would be relevant in either physical or sedentary work settings and which would likely be greater with increased task complexity and/or increased interpersonal interaction.  

After consideration of the evidence of record, including that discussed above, the Board finds that the assigned 50 percent disability rating is most appropriate for the rating period from December 8, 2013, and that the preponderance of the evidence is against the Veteran's claim for an increased disability rating in excess of 50 percent for the rating period.  

In order to warrant an increased 70 percent disability rating for the rating period, there must be for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships..  See 38 C.F.R. § 4.130, DC 9411.  

Notably, while the December 2013 VA examiner did document symptomatology contemplated by the rating criteria for an increased 70 percent disability rating, including difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, and obsessional rituals which interfere with routine activities, the examiner did not find that such symptoms resulted in occupational and social impairment with deficiencies in most areas.  Rather, the Veteran's level of impairment was specifically identified as social and occupational impairment with reduced reliability and productivity.  

Similarly, the June 2015 VA examiner identified difficulty in adapting to stressful circumstances, including work or a worklike setting, and obsessional rituals which interfere with routine activities, but he also reported the Veteran's overall level of impairment as social and occupational impairment with reduced reliability and productivity.  

As noted above, the Board has considered the Veteran's own statements that he is entitled to an increased disability rating.  While the Veteran is competent, as a layperson, to relate his observable symptoms, see Layno, 6 Vet. App. at 469, he is not competent to provide an opinion as to his level of functional impairment as a result of those symptoms or regarding the effect of his observable symptoms upon his employability.  See Jandreau, 492 F.3d at 1376-77.  

Therefore, the Board affords more probative weight to the objective and competent findings of the December 2013 and June 2015 VA examiner and finds that the Veteran's PTSD symptoms from December 8, 2013 are most closely approximated by the assigned 50 percent disability rating, and that an increased disability rating in excess of 50 percent is not warranted from December 8, 2013.  The Veteran's PTSD symptoms as a whole during the rating period are not of similar severity, frequency, and duration to those in the rating criteria for an increased 70 percent or 100 percent disability rating.  Vazquez-Claudio, supra.  As the preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  

III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a worklike setting), and obsessional rituals which interfere with routine activities, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

An initial disability rating of 50 percent for PTSD is granted prior to December 8, 2013; however, a disability rating in excess of 50 percent for PTSD thereafter is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


